Mitchell, J.
By Sp. Laws 1876, c. 207, § 3, the same being Gen. St. 1878, c. 70, § 12, the sheriff of Ramsey county is entitled to a fee of one dollar for “committing a prisoner to jail.” This is the same fee that is allowed by the General Statutes to other sheriffs for the same service. The expression “eommitttn'g to jail” is here evidently used in the sense of receiving into the jail under commitment. This fee is intended to compensate the sheriff for such service, and for the performance of other duties incident to and connected with it; as, for example, those required of him by Gen. St. 1878, c. 120, §§ 10, 11, 18. The statute giving this fee is general, and would clearly include the case of prisoners committed to jail by the municipal *199court of St. Paul, under-the authority of the city charter and city ordinances, unless there be some other statute taking such cases out of the general rule. The only statute-cited, which is claimed to have this effect, is section 4, chapter 12, of the city. charter, (Sp. Laws 1874, p. 100,) which provides that “the said city of St. Paul shall be liable to pay for the support and keeping of said prisoners the same charges and allowances as are allowed for the support and keeping of prisoners committed under the authority of the state.” The sole object of this was to make the scale of charges allowed for the keeping and support of state prisoners applicable to city prisoners. It has no reference to the service for which the fee of one dollar under consideration is allowed. It works no repeal by implication of the law allowing this fee, for there is nothing inconsistent between the two. The maxim that “the expression of one thing is the exclusion of another” has no application, for the city charter is not the ground of the city’s liability. There exists no reason why this fee should not be allowed in one case as well as in the .other. The fact that the city is required to pay for the support and keeping of prisoners committed to the county jail under her authority, certainly furnishes no such reason, for the state, through the county, is also required to pay for the support and keeping of state prisoners. There is just the same labor required of the sheriff in the one case as in the other. It is urged that this construction of the statute will give the sheriff an extravagant and unreasonable amount of compensation. If this be true, it would be a good argument to the legislature, but cannot be available before a court, in the face of a plain provision of statute.
Order affirmed.